Citation Nr: 9926984	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a skin condition of 
the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which denied service connection 
for a dental condition and for a skin condition of the hands.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a dental 
condition.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a skin condition 
of the hands.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a dental condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim for service connection for a skin 
condition of the hands is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from January 
1959 to January 1961.  His initial service dental examination 
in February 1959 showed he was missing 2 upper teeth (numbers 
2 and 16); all other upper teeth were diseased and non-
restorable.  Lower teeth numbers 18, 19, 30, and 31 were 
missing.  In February and March 1959 all the diseased, non-
restorable, upper teeth were extracted.  Numerous other 
carious teeth were restored during service.  His service 
medical records show he was seen for "K.P. [kitchen police] 
blisters" in October 1959.  In November 1959 he was seen for 
blistering on the back of fingers 2 through 5, which began 
after performing KP duties.  He was referred to the 
dermatology clinic two days later, where it was reported that 
he had irregular patches over the dorsal aspect of the right 
2nd and 5th fingers, just proximal to the nails.  An ointment 
was applied and he was given an excuse from future KP 
assignments involving putting his hands in soap or 
detergents.  The veteran's service dental records show that 
in February 1960 full upper and partial lower dentures were 
installed.  On the November 1960 service separation 
examination, the mouth, skin, and upper extremities were 
normal.  It was noted that he had full upper and partial 
lower dentures.  

In October 1975 the veteran filed for service connection for 
residuals of a back injury; he did not mention a dental 
disorder or a skin condition of the hands.  

On a January 1976 VA medical examination, it was noted that 
the skin was normal and that he wore dentures.  A March 1994 
pulmonary examination incidentally noted that the veteran had 
upper and lower dentures in place.

A June 1994 medical examination in connection with disability 
determination for the Social Security Administration (SSA) 
noted multiple disorders including mild Dupuytren's 
contracture of the hands.

In October 1995 the veteran filed his initial claims for 
service connection for blistering and damage to his hands 
from exposure to chemicals, and for a dental condition 
involving teeth extracted in service.  

In December 1995 R. R. Whitley, M.D. reported that the 
veteran had a contracture of the right hand and obvious 
neurological damage to the hand.

With March 1997 correspondence, the veteran submitted a color 
photograph of his right hand (palmar aspect).

In a March 1997 notice of disagreement, a June 1997 
substantive appeal, and other statements, the veteran 
contended that he went many months after the extraction of 
his teeth during service, before he got dentures, and this 
created jaw problems for which he should be compensated.  He 
also contended that the hand condition noted by Dr. Whitley 
in 1995 was caused by blistering and the wearing of asbestos 
gloves during service. 

II.  Analysis

The veteran claims service connection for a dental condition 
and for a skin condition of the hands.  His claims raise the 
threshold question as to whether he has met his initial 
burden of submitting competent evidence to show that his 
claims are well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
well-grounded claim for service connection requires competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstance, lay evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, medical 
evidence to the effect that the claim is plausible or 
possible is required in order for a claim to be considered 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

A.  A dental condition 

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  
[Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30392 
(1999).]  

The veteran asserts that the extraction of teeth during 
service has caused jaw dysfunction.  There is no medical 
evidence of a jaw disorder during service or of a current jaw 
disorder.  The veteran did have a number of teeth extracted 
during service because of dental disease, not due to trauma.  
The missing teeth were replaced by dentures, and the veteran 
still has dentures.  Regulation provides that replaceable 
missing teeth (and certain other dental conditions, including 
periodontal disease) are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to VA dental treatment.  No dental 
condition other than replaceable missing teeth is shown.  As 
the replaceable missing teeth are not disabling conditions 
for which service connection may be granted for compensation 
purposes, and no other dental condition was shown during or 
after service, the criteria for a well-grounded for service 
connection for compensation purposes are not met.  Woodson v. 
Brown, 8 Vet.App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir 
1996).

The veteran does not specifically claim service connection 
for a dental condition for VA dental treatment purposes under 
38 C.F.R. § 17.161.  The Board notes, however, that the 
veteran did not apply for VA dental treatment within one year 
of service separation, the service medical records do not 
suggest dental trauma, and even if missing teeth or 
periodontal disease were service-connected, they would be 
noncompensable.  Under such circumstances, there would be no 
eligibility to Class I, Class II, or Class II(a) VA dental 
treatment under 38 C.F.R. § 17.161, and it is neither alleged 
nor shown that there would be eligibility for dental 
treatment under any other category.  Thus, a claim for 
service connection for a dental condition for treatment 
purposes also would be not well grounded.  Woodson, supra. 

For these reasons, the claim for service connection for a 
dental condition must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Woodson, supra.

B. A skin condition of the hands.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records show the veteran was treated for 
a blistering of several fingers of the right hand in service 
in late 1959 due to KP duties.  The problem was not later 
shown in service; the 1960 separation examnation was normal; 
and no skin disorder of the hands has been shown since the 
veteran's 1961 release from active duty.  The first post-
service indication of any hand condition is when mild 
Dupuytren's contracture of the hands was diagnosed at a 1994 
disability examination for the SSA.  Apparently the same 
condition, contracture of the right hand, was noted by Dr. 
Whitley in 1995.  The veteran submitted a photograph of that 
hand in 1997.  

The veteran asserts that a hand contracture, first shown 
decades after service, is related to the acute and transitory 
blistering of the hands in service.  The veteran has not 
proffered any medical evidence to support his contention.  As 
a layman, he is not competent to render an opinion regarding 
diagnosis or etiology, and his statements do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without competent medical evidence that 
links a current skin condition of the hands with service, the 
claim for service connection is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.






ORDER

Service connection for a dental condition is denied.

Service connection for a skin condition of the hands is 
denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

